
	
		I
		111th CONGRESS
		2d Session
		H. R. 5926
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Markey of
			 Massachusetts (for himself, Mr. Smith of
			 New Jersey, Mr. Klein of
			 Florida, and Mr.
			 Garamendi) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for Medicare coverage of comprehensive Alzheimer’s disease and other
		  dementia diagnosis and services in order to improve care and outcomes for
		  Americans living with Alzheimer’s disease by increasing detection, diagnosis,
		  care, and planning.
	
	
		1.Short titleThis Act may be cited as the
			 HOPE for Alzheimer’s: Health Outcomes,
			 Planning, and Education Act.
		2.Medicare coverage of
			 comprehensive Alzheimer’s disease and other dementia diagnosis and
			 services
			(a)In
			 generalSection 1861 of the Social Security Act is
			 amended—
				(1)in subsection
			 (s)(2)—
					(A)by striking
			 and at the end of subparagraph (EE);
					(B)by adding
			 and at the end of subparagraph (FF); and
					(C)by adding at the
			 end the following new subparagraph:
						
							(GG)comprehensive Alzheimer’s disease and other
				dementia diagnosis and services (as defined in subsection
				(iii));
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(iii)Comprehensive Alzheimer’s disease and other dementia
		  diagnosis and services(1)The term
				comprehensive Alzheimer’s disease and other dementia diagnosis and
				services means the services described in paragraph (2) furnished to an
				individual—
								(A)who does not already have a diagnosis
				of Alzheimer’s disease or other dementia; and
								(B)for whom there has been a
				determination by a physician or practitioner (as defined in section
				1842(b)(18)(C)), in a medical setting such as a physician's office, a skilled
				nursing facility, a community health center, or another similar setting, that
				the individual—
									(i)may have a cognitive impairment or
				dementia; and
									(ii)has a need for a diagnostic
				evaluation for Alzheimer’s disease or another dementia.
									(2)The services described in this
				paragraph are the following:
								(A)A diagnostic evaluation, including
				referral to a specialist if recommended, in accordance with guidelines
				specified by the Secretary.
								(B)If the individual is diagnosed with
				Alzheimer’s disease or another dementia under the evaluation under subparagraph
				(A), care planning services (with the individual or with one or more family
				caregivers of the individual without the presence of the individual), including
				assistance understanding the diagnosis as well as the medical and non-medical
				options for ongoing treatment, services, and supports, and information about
				how to obtain such treatments, services, and supports.
								(C)Medical record documentation, with
				respect to an individual, of the diagnostic evaluation under subparagraph (A)
				and any care planning services under subparagraph (B).
								(3)The Secretary shall establish standards to
				carry out this subsection in consultation with Alzheimer’s disease and other
				dementia stakeholders, including patients and their advocates, and medical
				experts in the areas of detection, diagnostics, and care
				planning.
							.
				(b)PaymentSection 1833(a)(1) of the Social Security
			 Act (42 U.S.C. 1395l(a)(1)) is amended by striking and before
			 (X) and inserting before the semicolon at the end the following:
			 , and (Y) with respect to comprehensive Alzheimer’s disease and other
			 dementia diagnosis and services (as defined in section 1861(iii)), the amount
			 paid shall be an amount equal to 80 percent of the amount determined under a
			 fee schedule established by the Secretary.
			(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2011.
			3.Federal
			 Coordinated Health Care Office study and report
			(a)StudyThe
			 Federal Coordinated Health Care Office (as established under section 2602 of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 1315b)) shall conduct
			 a study to identify—
				(1)barriers to the
			 detection of Alzheimer’s disease and other dementias for dual eligible
			 individuals (as defined in subsection (f) of such section 2602);
				(2)barriers to the
			 furnishing of comprehensive Alzheimer's disease and other dementia diagnosis
			 and services (as defined in section 1866(iii) of the Social Security Act, as
			 added by section 2) to such individuals; and
				(3)ways to eliminate
			 the barriers described in paragraphs (1) and (2).
				(b)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Federal
			 Coordinated Health Care Office shall submit to Congress a report on the study
			 conducted under subsection (a) together with recommendations for such
			 legislation and administrative actions as the Office determines
			 appropriate.
			
